Case 2:20-cv-20372-BRM-CLW Document 6 Filed 09/15/21 Page 1 of 5 PageID: 38




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



 ROBERT A. WOLTER,

                        Plaintiff,
                                                          Case No. 2:20-cv-20372 (BRM)
         v.

 PETER CARTER, et al.                                                OPINION

                       Defendants.


MARTINOTTI, DISTRICT JUDGE

       Before this Court is pro se plaintiff Kofi Robert A. Wolter’s (“Plaintiff”) Complaint, filed

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Based on his affidavit of indigence (ECF No. 3), the

Court previously granted him leave to proceed in forma pauperis and ordered the Clerk of the

Court to file the Complaint. (ECF No. 4.)

       At this time, the Court must review the Complaint, pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A, to determine whether it should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from such relief. For the reasons set forth below, the Complaint is

DISMISSED.

I.     BACKGROUND

       On February 7, 2019, at Plaintiff’s initial court hearing, attorney Peter Carter (“Carter”)

only provided to the court reasons Plaintiff should be denied bail. (ECF No. 1 at 3.) Plaintiff

alleges, around March 2019 to September 2019, attorney Michael N. Pedicini (“Pedicini”) was

ineffective by failing to “gather evidence, file false arrest and selective prosecution, refusing on
Case 2:20-cv-20372-BRM-CLW Document 6 Filed 09/15/21 Page 2 of 5 PageID: 39




the record to argue a motion for co-counsel representation, and requesting a rule 20 transfer also

against [Plaintiff’s] instruction.” (Id.) Around October 2019 to March 2020, attorney John

McGovern (“McGovern”) (together with Carter and Pedicini, “Defendants”) was ineffective for

“failing to gather evidence, file false arrest and selective prosecution.” (Id.) Plaintiff submits that,

in March 2020, attorney McGovern “agreed to a dismissal of [Plaintiff’s] charge without [Plaintiff]

being present, without [his] knowledge, or approval.” (Id.) Plaintiff alleges all three attorneys

provided minimal competent representation. (Id. at 4.) Counsel denied Plaintiff an opportunity for

bail. (Id.) Attorneys Pedicini and McGovern made no trial preparations, causing continuances in

violation of Plaintiff’s speedy trial rights. (Id.) “All counsel repeatedly advised [Plaintiff] to plead

guilty in spite of no investigation and [Plaintiff’s] repeated refusals to plead guilty.” (Id.) Plaintiff

submits all counsels’ performance fell below an objective standard of reasonableness. (Id.)

        Plaintiff seeks monetary damages. (Id.) Plaintiff also seeks defendants’ admission of wrong

doing and apology. (Id.)

II.     LEGAL STANDARD

        A. Standard for a Sua Sponte Dismissal

        Per the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding IFP, see 28 U.S.C. § 1915(e)(2)(B), seeks redress against a

governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim with respect to

prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua sponte dismiss

any claim that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. This action is subject to




                                                     2
Case 2:20-cv-20372-BRM-CLW Document 6 Filed 09/15/21 Page 3 of 5 PageID: 40




sua sponte screening for dismissal under 28 U.S.C. § 1915(e)(2)(B) and 1915A because Plaintiff

is a prisoner who is proceeding as indigent.

       According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive sua sponte screening for failure to state a claim, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowler v. UPMS Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d Cir.

2012) (quoting Iqbal, 556 U.S. at 678). Moreover, while pro se pleadings are liberally construed,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

B. Section 1983 Actions

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory ... subjects,
               or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any
               rights, privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law, suit
               in equity, or other proper proceeding for redress....


       Therefore, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation

of a right secured by the Constitution or laws of the United States and, second, the alleged




                                                     3
Case 2:20-cv-20372-BRM-CLW Document 6 Filed 09/15/21 Page 4 of 5 PageID: 41




deprivation was committed or caused by a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).



III.   DECISION

       As explained above, Plaintiff alleges claims of ineffective assistance of counsel against

Defendants related to Plaintiff’s criminal charges. Plaintiff does not specify if Defendants were

privately retained or are public defenders.

       State action, a necessary element of a Section 1983 action, is lacking as to the claim against

all counsel. If Defendants are private attorneys, they were not acting under the color of state law

and therefore are not state actors. As such, they would not be proper defendants in a Section 1983

action. See Love v. Law Office of Roberts, No. 11-4500, 2011 WL 4916196, at *2 (D.N.J. Oct.17,

2011) (“As a private attorney, Defendant Roberts is not a state actor for purposes of § 1983”)

(citing Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981)). If Defendants were public defenders,

Plaintiff’s claims also fail because “a public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to defendant in a criminal proceeding.” See

Polk Cnty., 454 U.S. at 325; Chambers v. Hughes, 532 F. App’x 86, 87 (3d Cir. 2013); Murphy v.

Bloom, 443 F. App’x 668, 670 (3d Cir. 2011).            “[A] public defender is not amenable to

administrative direction in the same sense as other employees of the State” because a public

defender “works under canons of professional responsibility that mandate his exercise of

independent judgment on behalf of the client.” Polk Conty., 454 U.S. at 321. “[E]qually important,

it is the constitutional obligation of the State to respect the professional independence of the public

defenders whom it engages.” Id. at 321-22. Therefore, the allegations against Defendants fail to

state a Section 1983 claim as a matter of law.



                                                    4
Case 2:20-cv-20372-BRM-CLW Document 6 Filed 09/15/21 Page 5 of 5 PageID: 42




III.   CONCLUSION

       For the reasons stated above, the Complaint is DISMISSED WITHOUT PREJUDICE

in its entirety for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). Because it is conceivable Plaintiff may be able to supplement his pleading with

facts sufficient to overcome the deficiencies noted herein, Plaintiff may move to re-open this case

and to file an amended complaint. An appropriate order follows.

Dated: September 15, 2021


                                                       /s/ Brian R. Martinotti
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




                                                   5
